DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 line 2 “contactingand” should read --contacting and--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  claim 9 line 1 “formula (I)is”  should read --formula (I) is--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7, and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the difference in absorption" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Independent claim 1 is directed to a method of detecting the presence of copper ions in an aqueous sample, but at no point does the claim recite a step in which the presence of copper is detected.   
Claim 2 recites the limitation "the reagents and instructions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the detection method being observation with the naked eye, whereas claim 1 recites determining a difference in absorption between an aqueous sample and a complexion mixture.  As such, claim 2 is inconsistent with the limitations of claim 1 as one cannot determine a difference in absorption with the naked eye.  Thus, claim 2 is indefinite as the Examiner is unable to determine if the observation with a naked eye is in addition to the absorption measurements of claim 1, or if Applicant is claiming that differences in absorption can be ascertained by the naked eye.
Claim 3 recites the limitation "the detection threshold" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “close interferents” in claim 4 is a relative term which renders the claim indefinite. The term “close interferents” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 4 is indefinite because the Examiner is unable to determine the metes and bounds of the word “close” with respect to the interferents.  The claim does not provide any limitations to describe what constitutes a close interferent, nor does the claim provide an insight into what is regarded as close.  As such, the phrase “close interferents” is a relative term of degree, and indefinite under 35 U.S.C. 112(b).
Claim 6 recites the limitation "the signal resolutions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the interfering ions of groups 3-12" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “the ion’s” in line 3, and ion’s in line 4.  It is unclear if “the ion’s” or “ion’s” refers to copper ions, or the interfering ions as both are recited in the claim.
Claims 11-19 are both inconsistent with claim 1, and indefinite as the claims are directed to various colorimetric assays for detecting copper ions in an aqueous sample, whereas claim 1 is directed to UV absorption of an aqueous sample.  As such, the Examiner is unable to determine the metes and bounds of claims 11-19 (which depend directly or indirectly from claim 1) as it is unclear how the colorimetric assay of claims 11-19 work with the UV absorption detection in claim 1.
Claim 20 recites the limitation "the an affinity column" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For claim 20, the phrase “the an affinity column” is indefinite as the Examiner is unable to determine what the phrase means.  The Examiner is unsure if Applicant intends the claim to recite --the affinity column-- or --an affinity column--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdulazeez et al., (RSC Adv, 2018, 8, 39983-39991).
For claim 1, Abdulazeez et al., teach a method for detecting copper ions comprising contacting 3-HNHBH (compound of structure II, figure 2) with an aqueous sample (Abstract), and determining a difference in absorption between a blank sample, and samples having different 
For claim 5, Abdulazeez et al., teach optimizing selectivity for copper ions based on pH (pH effects pages 39987-39990).
For claim 6, Abdulazeez et al., teach determining signal resolutions between copper, nickel, and zinc by computing quantum mechanical principles (Metal Interference Effect pages 39986-39987).
For claim 7, Abdulazeez et al., teach monitoring copper ions in the environment, water, and food (Introduction page 39983).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 2-4, 8-10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdulazeez et al., (RSC Adv, 2018, 8, 39983-39991) in view of Jaunakais (US 5,620,658).
Regarding claim 2, Abdulazeez et al., teach detection with the naked eye (Expermental page 39984), but do not teach reagents and instructions provided in a kit.
Jaunakais teaches a colorimetric test strip wherein the test strip, reagents, and instructions are provided in a kit (Abstract, column 1 lines 23-31, 59-64), and copper concentration is determined by comparing the test strip to a color chart (column 8 lines 1-3).  The Examiner is reading this combination as combining prior art elements according to known methods to yield predictable results which would have been obvious to one of ordinary skill in the art.  As evidenced by reference to Junakais, test kits are well known and commonly utilized, thus one of ordinary skill in the art would have found it obvious to include the reagents and instructions of Abdulazeez et al., in the form of a kit.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Abdulazeez et al., to provide a kit having instructions for carrying out the claimed process as combining prior art elements according to known methods to yield predictable results requires only routine skill in the art.
Regarding claims 3 and 4, Abdulazeez et al., teach detection of copper in the presence of interfering ions at a 1:1 ratio (Metal interference effect, pages 39986-39987), and Jaunakais teaches the detection limit at 0.5 ppm (column 7 lines 57-59) which is less than 5 nM.
Regrding claims 8-10 and 16, Jaunakais teaches an indicator covalently or non-covalently (column 4 lines 13-15) bound to paper strips, amphiphilic, or polymer matrices (column 3 lines 46-55).
Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdulazeez et al., (RSC Adv, 2018, 8, 39983-39991) in view of Ariza-Aviddad et al., (Anal. Chem. 2014, 86, 8634-8641).
Regarding claim 11, Abdulazeez et al., do not teach detection of copper with a colorimetric probe array.
Ariza-Avidad et al., teach a colorimetric probe array for metal ion discrimination wherein a colorimetric probe array is utilized to detect metal ions, including copper (Results and Discussion page 8636).  Ariza-Avidad et al., teach that it is advantageous to utilize a colorimetric probe array as a means of increasing the precision of metal ion detection (Abstract, Introduction, page 8635 left column fourth full paragraph).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Abdulazeez et al., to utilize a colorimetric probe array in order to increase the precision of metal ion detection as taught by Ariza-Avidad et al.
Regarding claim 13, Ariza-Avidad et al., teach monitoring the array with scanners, CCD camera, or digital cameras (Introduction, page 8635 left column, second full paragraph).
Regarding claims 14 and 15, Ariza-Avidad et al., teach pixilating a color pattern and transmitting spectral information to a neural network (Artificial Neural Network Processing pages 8635-8636, Manufacturing Array Reproducibility pages 8638-8639).
Regarding claims 17-19, Ariza-Avidad et al., teach metal detection by incorporating compounds onto paper based devices wherein optical and electrochemical components are utilized to detect metal ions (Introduction pages 8634-8635).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdulazeez et al., (RSC Adv, 2018, 8, 39983-39991) in view of Ariza-Avidad et al., (Anal. Chem. 2014, 86, 8634-8641) as applied to claim 11 above, and further in view of Jaunakais (US 5,620,658).
Regarding claim 12, Adbulazeez et al., in view of Ariza-Avidad et al., do not teach a probe covalently bound to the probe array.
Jaunakais teaches a colorimetric test strip wherein a colorimetric indicator (probe) is covalently bound to the test strip (column 4 lines 13-15).  The Examiner is reading this combination as applying a known technique to a known method to yield predictable results which would have been obvious to one of ordinary skill in the art.  Reference to Jaunakais teaches that indicators can be deposited on, covalently or otherwise bound to a carrier, thus one of ordinary skill in the art would have recognized that covalently binding an indicator to a probe array is a suitable method for detecting ions.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Abdulazeez et al., in view of Ariza-Avidad et al., to covalently bind an indicator to a probe array as applying a known technique to a known method requires only routine skill in the art.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdulazeez et al., (RSC Adv, 2018, 8, 39983-39991) in view of Smith et al., (US 5,766,478).
Regarding claim 20, Abdulazeez et al., do not teach affinity separation and pre-concentration prior to determining copper.
Smith et al., teach recovery of metal ions from aqueous streams wherein samples are subjected to affinity separation and pre-concentration prior to analysis (column 2 lines 52-57).  Smith et al., also teach regeneration of a column by acidification (column 2 lines 19-24).  Smith et al., teach that it is advantageous to pre-concentrate sample as a means of detecting ultra-low levels of a particular metal that may be present in a sample (column 2 lines 52-57).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Abdulazeez et al., to pre-concentrate metals in a sample in order to detect ultra-low levels of a particular metal as taught by Smith et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798